250 S.W.3d 375 (2008)
TRAVELERS INDEMNITY COMPANY OF AMERICA, Appellant,
v.
SHELTON LANDSCAPE MAINTENANCE, INC., Respondent.
No. ED 89628.
Missouri Court of Appeals, Eastern District, Division Four.
January 22, 2008.
Motion for Rehearing and/or Transfer Denied March 10, 2008.
Application for Transfer Denied May 20, 2008.
*376 Robert W. Cockerham, St. Louis, MO, for appellant.
Joseph L. Leritz, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2008.

ORDER
PER CURIAM.
The Travelers Indemnity Company of America (hereinafter, "Insurer") insured Concord Properties, LLC's (hereinafter, "Owner") property. After a fire on the Owner's insured property, Insurer paid Owner pursuant to the insurance policy. Insurer then brought this action against Shelton Landscape Maintenance, Inc. (hereinafter, "Renter") for its employee's negligent and reckless conduct which ignited the fire on Owner's insured property. Renter moved for summary judgment which the trial court granted. Insurer appeals.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).